Matter of Grossbarth v Dankner, Milstein & Ruffo, P.C. (2018 NY Slip Op 00143)





Matter of Grossbarth v Dankner, Milstein & Ruffo, P.C.


2018 NY Slip Op 00143


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
VALERIE BRATHWAITE NELSON, JJ.


2015-05315
 (Index No. 31526/15)

[*1]In the Matter of Joel Grossbarth, etc., respondent,
vDankner, Milstein and Ruffo, P.C., appellant.


Dankner, Milstein & Ruffo, P.C., sued herein as Dankner, Milstein and Ruffo, P.C. (Alexander J. Wulwick, New York, NY, of counsel), appellant pro se.
Levin & Chetkof, LLP, Westbury, NY (Howard A. Chetkof of counsel), for respondent.

DECISION & ORDER
In a proceeding to recover an attorney's fee, the appeal is from an order of the Supreme Court, Rockland County (Loehr, J.), dated April 30, 2015, which granted the petition to the extent of finding that the petitioner was entitled to a determination of his fee on a quantum meruit basis and his disbursements and directing the commencement of discovery.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action entered December 16, 2016 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (Matter of Grossbarth v Dankner, Milstein and Ruffo, P.C., _____ AD3d _____ [Appellate Division Docket No. 2017-00389; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
BALKIN, J.P., AUSTIN, SGROI and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court